DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "defined by" in claim 9 is a relative term which renders the claim indefinite.  The term "defined by" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how the pitches of the emissive layer and the corrugated outcoupling layer are related (i.e., how the pitch is defined). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-10, 13, 17-23, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (U.S. Patent No. 9,496,523 B1) in view of Thompson et al. (U.S. Publication No. 2017/0133631 A1; hereinafter Thompson).
	With respect to claim 1, Xiang discloses an organic emissive device comprising: a substrate [301]; a corrugated outcoupling layer [311] disposed above the substrate; a first electrode [303] disposed over the outcoupling layer (see Column 12, lines 1-7; transparent electrode); an emissive stack [303] disposed over the first electrode and comprising an organic emissive layer (see Column 9, lines 4-23); a second electrode [304] disposed over the emissive stack; and a first enhancement layer [310].	Xiang fails to explicitly disclose a plasmonic material exhibiting surface plasmon resonance that non-radiatively couples to an organic emissive material in the organic emissive layer and transfers the majority of excited state energy from the organic emissive material to a non-radiative mode of surface plasmon polaritons of the enhancement layer. 	In the same field of endeavor, Thompson discloses a first enhancement layer comprising a plasmonic material exhibiting surface plasmon resonance that non-radiatively couples to an organic emissive material in the organic emissive layer and transfers the majority of excited state energy from the organic emissive material to a non-radiative mode of surface plasmon polaritons of the enhancement layer (see ¶[0021] and ¶[0097]).
	With respect to claim 2, the combination of Xiang and Thompson discloses wherein the first enhancement layer comprises the first electrode or the second electrode (See Xiang Column 12, lines 1-27, enhancement layer can be inclusive of the electrode as both are necessary to yield the desired scattering effect; Thompson ¶[0105])
	With respect to claim 3, the combination of Xiang and Thompson discloses wherein the first enhancement layer comprises an adhesion layer (see Thompson ¶[0097]).
	With respect to claim 4, the combination of Xiang and Thompson discloses wherein the first enhancement layer is disposed between the corrugated outcoupling layer and the emissive stack (see Xiang Figure 7).
	With respect to claim 5, the combination of Xiang and Thompson discloses comprising a second enhancement layer (see Xiang Column 4, lines 37-40 and Thompson ¶[0021 and ¶[0131]).
	The implementation of second enhancement layer, as taught by Xiang and Thompson allows for a decreased rate of emission, a modification of emission line-shape, a change in emission intensity with angle, a change in aging rate of emitter, and 
	With respect to claim 6, the combination of Xiang and Thompson discloses wherein the second enhancement layer comprises the second electrode (see Thompson ¶[0131]).
	With respect to claim 7, the combination of Xiang and Thompson discloses wherein the first enhancement layer comprises the first electrode (See Xiang Column 12, lines 1-27, enhancement layer can be inclusive of the electrode as both are necessary to yield the desired scattering effect; Thompson ¶[0105])
	With respect to claim 8, the combination of Xiang and Thompson discloses wherein the first enhancement layer comprises the first electrode (See Xiang Column 12, lines 1-27, enhancement layer can be inclusive of the electrode as both are necessary to yield the desired scattering effect; Thompson ¶[0105])
	With respect to claim 9, the combination of Xiang and Thompson discloses wherein the emissive stack has a pitch defined by a pitch of the corrugated outcoupling layer (see Xiang Column 9, lines 24-34)
	With respect to claim 10, the combination of Xiang and Thompson discloses wherein the first enhancement layer has a thickness of 20-100 nm (see Xiang Column 10, lines 50-61).
	With respect to claim 13, the combination of Xiang and Thompson discloses wherein the first enhancement layer is disposed between the emissive stack and the outcoupling layer (See Xiang Figure 7), the device further comprising an underlayer 
	Implementation of an adhesive layer as an underlayer increases adhesion of the enhancement layer to the outcoupling material (see Thompson ¶[0097]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 17, the combination of Xiang and Thompson discloses wherein the underlayer has an RMS surface roughness of not more than 50 nm (see Thompson ¶[0098]).
	With respect to claim 18, the combination of Xiang and Thompson discloses wherein the underlayer has an RMS surface roughness of 0-3 nm (see Thompson ¶[0098]).
	With respect to claim 19, the combination of Xiang and Thompson discloses wherein the first enhancement layer is disposed above the emissive stack, the device further comprising an overlayer disposed above the first enhancement layer (see Xiang Column 4, lines 37-40)
	With respect to claim 20, the combination of Xiang and Thompson discloses an underlayer disposed between the first enhancement layer and the corrugated outcoupling layer; and an overlayer disposed above the second enhancement layer (See Xiang Column 4, lines 37-40 and Thompson ¶[0021] and ¶[0098]).
	With respect to claim 21, the combination of Xiang and Thompson discloses wherein the corrugated outcoupling layer has a refractive index that varies spatially (see Xiang Column 4, lines 16-26 and Column 9, lines 63- Column 10, line 4).

	With respect to claim 23, the combination of Xiang and Thompson discloses wherein the first enhancement layer comprises a plurality of vertically-stacked layers (see Thompson ¶[0082]).
	With respect to claim 30, the combination of Xiang and Thompson discloses wherein the device is at least one type selected from the group consisting of: a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a mobile phone, a tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display having an active area with a primary diagonal of 2 inches or less, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, and a sign (See Column 8, lines 13-38).



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Forrest et al. (U.S. Publication No. 2018/0097202 A1) discloses an organic light emitting device
Wu et al. (U.S. Patent No. 9,774,004 B2) discloses an organic light emitting device
Xiang et al. (U.S. Publication No. 2016/0204381 A1) discloses an organic light emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818